Citation Nr: 1133476	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals, torn medial collateral ligament with instability of the left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease (DJD) of the left knee, status post arthrotomy.  

3.  Entitlement to an initial rating greater than 10 percent for DJD of the right knee.  


REPRESENTATION

Appellant represented by:	Valerie Norwood, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2004, by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for residuals, torn medial collateral ligament with instability of the left knee, and granted service connection for DJD of the left knee, status post arthrotomy and DJD of the right knee.  A 10 percent rating was awarded for DJD of the left knee and of the right knee, effective August 22, 2002.  The Veteran disagreed with the ratings, and the current appeal ensued.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2006.  A transcript of that hearing is of record and has been associated with the claims folder.  

In June 2010, the Board denied an increased rating for residuals, torn medial collateral ligament with instability of the left knee, and initial increased ratings for DJD of the left knee, status post arthrotomy, and DJD of the right knee.  The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in April 2011, issued an order approving a Joint Motion of the Parties to vacate the Board's decision regarding the issues of an increased rating for residuals, torn medial collateral ligament with instability of the left knee, and initial increased ratings for DJD of the left knee, status post arthrotomy and DJD of the right knee, and to remand those issues back to the Board, consistent with the terms of the joint motion.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2011 Joint Motion for Remand indicated that a vactur and remand was warranted in the instant case.  

The record includes, in pertinent part, the report of a May 2006 VA examination that indicated that the Veteran's left knee "only flexes to 90 degrees," and that "[at] 90 degrees he gets moderate pain and cannot flex beyond 90 degrees."  A similar finding was made as to the Veteran's right knee.  "The right knee flexes to 100 degrees.  At 100 degrees he gets moderate pain and he cannot flex beyond 100 degrees."  The examiner opined that "[repeat] flexion and extension of [Appellant's] knee[s] produced significant pain in the joint."  The examiner did not state to what degree the Veteran's extension was limited by pain.  

It was noted in the Joint Motion for Remand that because the exact limitation of extension the Veteran's experiences may have a substantial effect on his possible entitlement to a separate rating under diagnostic code 5261, in addition to his 10 percent rating under diagnostic code 5260, clarification needs to be made in the May 2006 VA examination report as to the degree of extension of the knees that is limited by pain.  The Joint Motion for Remand indicated that in the event that the May 2006 examiner did not record the degree to which the Veteran's extension was limited, a new examination was needed.  Further, the Joint Motion for Remand also indicated that the current condition of the residuals of the left knee medial collateral ligament needs to be addressed.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the May 2006 examiner provide an addendum to the May 2006 VA examination, if possible, indicating the degree to which the Veteran's left and right knee extension was limited by pain, rendered in degrees.  If the examiner did not record the degree to which knee extension was limited, or if the examiner is no longer available, the Veteran should undergo a VA orthopedic examination of the knees.  All indicated studies should be performed.  

In this regard, as it pertains to the service-connected DJD of the left and right knees, the examiner should report the range of motion measurements in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and if there is additional range of motion loss due to any of the following, this should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Any additional limitation of flexion or extension caused by repetitive motion should be reported in degrees.  

As to the Veteran's residuals, torn medial collateral ligament with instability, left knee, the examiner should examine the left knee and describe any instability shown as slight, moderate, or severe.  

2.  Then, after ensuring any other necessary development has been completed, adjudicate the claims of increased rating for residuals, torn medial collateral ligament with instability of the left knee, DJD of the left knee, status post arthrotomy, and DJD of the right knee.   If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


